Appeal by defendant, as limited by his motion, from a sentence of the County Court, Nassau County, imposed September 19, 1974, upon his conviction of burglary in the third degree, upon a jury verdict. Sentence affirmed. Since defendant is raising the constitutionality of section 70.06 (subd 1, pars [a], [b], cl [i]) of the Penal Law, notice should have been given to the Attorney-General of the State of New York as required by section 71 of the Executive Law. However, in view of our holding, that omission is immaterial. Cohalan, Acting P. J., Christ, Brennan, Munder and Shapiro, JJ., concur.